Citation Nr: 0107225	
Decision Date: 03/12/01    Archive Date: 03/16/01	

DOCKET NO.  99-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1955 to 
December 1962, and from February 1963 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision which 
denied the veteran's application for special adaptive housing 
or special housing adaptation .  The veteran and his spouse, 
with the assistance of a representative, testified before the 
undersigned at a video conference hearing conducted in 
January 2001.


REMAND

The veteran has applied for special adaptive housing or a 
special housing adaptation grant.  The laws and regulations 
governing the awards of such VA benefits are very specific 
with respect to the level of disability which must be 
demonstrated before an award may be allowed for special 
housing.  See 38 U.S.C.A. Chapter 21 (West 1991); 38 C.F.R. 
§ 3.809, 3.809a (2000).  

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 
2101(b) may be issued to a veteran if the veteran is not 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under § 3.809 nor had the 
veteran previously received assistance in acquiring specially 
adapted housing under 38 U.S.C. 2101(a). A veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under § 
3.809 may be issued a certificate of eligibility under § 
3.809. However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once. 
(b) The veteran is entitled to compensation for permanent and 
total disability which (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.

The evidence presently on file does not show nor is there any 
argument that the veteran is blind or has visual acuity of 
5/200 or less in both eyes.  The Board recognizes that the 
veteran is service connected with 10 percent evaluations each 
for atrophic rhinitis and allergic conjunctivitis.  
Nonetheless, the veteran has never argued nor is it shown 
that he has a sufficient loss of visual acuity to warrant an 
award under this section.  Similarly, there is no evidence 
and no substantial argument that the veteran has anatomical 
loss or loss of use of both hands.  There is argument that 
the veteran has significant loss of use of the right hand due 
to right side hemiparalysis due to a cardiovascular accident 
(CVA or stroke) which apparently occurred in November 1999.  
The extent of this right hemiparesis residual to 
cardiovascular accident is not medically well documented and, 
at present, the residuals of this CVA are not service 
connected.  

A certificate of eligibility for assistance in acquiring 
specially adaptive housing under 38 U.S.C.A. § 2101(a) (West 
1991) may be extended to a veteran if he has service-related 
disability and is entitled to compensation for permanent and 
total disability due to:  (1) The loss or loss of use of both 
lower extremities, or (2) blindness in both eyes, plus the 
anatomical loss or loss of use of one lower extremity, or 
(3) the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or 
wheelchair, or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without assistance.  
38 C.F.R. § 3.809(b).  For this regulation, locomotion is 
considered to be precluded if there is necessity for regular 
and constant use of a wheelchair, braces, crutches, or canes 
as a normal mode of locomotion, although occasional 
locomotion by other means may be possible.  38 C.F.R. 
§ 3.809(d).

The term "loss of use" of a hand or foot is defined at 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be  made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.

In the hearing conducted before the undersigned in 
January 2001, the central contention advanced on the 
veteran's behalf was that he had an inability or near 
inability to walk.  The veteran variously testified that he 
could walk 5 or 6 steps, 2 steps, or not at all.  It was 
reported that he used a wheelchair and an electric scooter 
for most locomotion.  Again, it was noted that the veteran 
had right-sided hemiparalysis which affected the right leg.  
It was also pointed out that the veteran had acquired 
cellulitis, edema, and varicose veins of the lower 
extremities.  

The central question presented in this case is whether the 
veteran meets any of the multiple criteria for the award of 
specially adaptive housing or a special home adaptation grant 
as a result of disability which is service connected or which 
should be service connected.  At present, there is not 
sufficient competent clinical evidence on file to answer the 
questions presented in this appeal.  

The Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified 38 
U.S.C.A. § 5103A) was passed into law during the pendency of 
this appeal.  This law is applicable to the appeal now 
pending and this law requires VA to undertake an expanded 
duty to assist veterans in notifying them of evidence 
necessary to substantiate their claims, of collecting records 
relevant to veterans' claims, and under certain 
circumstances, also requires medical examinations and 
opinions.  The veteran has clearly been provided multiple 
notices from the RO explaining the applicable laws and 
regulations governing the benefit he seeks.  What is missing 
in this case is medical evidence and opinions specifically 
directed at the issues presented on this appeal.  

The veteran is now service connected for coronary artery 
bypass graft for arteriosclerotic heart disease with 
hypertension and aortic arteriosclerosis (100 percent), 
lumbar spine arthritis (20 percent), cervical spine arthritis 
(20 percent), left knee arthritis (10 percent), atrophic 
rhinitis (10 percent), allergic conjunctivitis (10 percent), 
and a series of noncompensable evaluations for arthritis of 
the right hand, left hand, left elbow, right knee, and 
hemorrhoids and prostatic hypertrophy.  The veteran was 
accorded a total rating based upon individual unemployability 
due to service-connected disability in January 1991.  He was 
accorded a 100 percent schedular evaluation effective in 
September 1994.  He was accorded entitlement to special 
monthly compensation for needing the aid and attendance of 
another effective in July 1998.  

The evidence on file also shows that the veteran has 
disabilities which are not service connected including 
insulin-dependent diabetes mellitus, chronic obstructive 
pulmonary disease, dementia, residuals of a cardiovascular 
accident including right hemiparalysis, varicose veins of the 
lower extremities.  

It is necessary that the veteran be provided a VA examination 
by a specialist of Physical Medicine and Rehabilitation with 
certain specific questions addressed to determine whether the 
veteran satisfies any of the multiple criteria for the award 
of special housing grants on the basis of service-connected 
disability.  With no evidence or argument that the veteran 
has blindness or visual acuity of 5/200 or less, an 
examination of the veteran's vision will not be requested. 

The veteran must be provided examination to determine whether 
he has essential loss of use of one or both legs and one or 
both arms attributable to service-connected disability.  The 
veteran is service connected for arthritis of the lumbar and 
cervical spine, the left and right knees, the right and left 
hands, and the left elbow.  While the presently assigned 
evaluations do not show, or nearly approximate those which 
might reasonably be expected to result in a finding of "loss 
of use," there is no particularly current examination on 
file.  

The veteran also must be examined to determine whether his 
100 percent service-connected heart disease causes or 
contributed to cause to an inability to use his legs or arms.  
However, a principal inquiry must be a determination of 
whether the CVA or stroke that the veteran had in 
November 1999 was secondary to, or is attributable to the 
veteran's service-connected heart disability.  Additionally, 
it is also necessary to inquire into whether or not the 
veteran has significant edema, cellulitis, and/or varicose 
veins of the lower extremities, which is secondary to or 
caused by other service-connected disability including the 
veteran's service-connected heart disease.  

For these reasons, the case is REMANDED to the RO for the 
following actions:  

1.  Initially, the RO should follow any 
newly adopted procedures with respect to 
the recent adoption of the Veterans 
Claims Assistance Act including any 
required notifications to the veteran-
representative or assistance in 
collecting medical evidence in support of 
his pending appeal.  The RO should also 
collect all records surrounding the 
veteran's reported myocardial infarction 
and cardiovascular accident, which 
apparently occurred in close combination 
in November 1999.  Additionally, all 
records of the veteran's treatment with 
the VA Medical Center in El Paso, Texas, 
and at the William Beaumont Army Medical 
Center, which are not already on file, 
should be collected for inclusion in the 
veteran's claims folder.

2.  After collection of all additional 
medical records, the veteran should be 
referred for a VA examination by a 
specialist in Physical Medicine and 
Rehabilitation.  The veteran's claims 
folder must be provided for review in 
conjunction with this examination, and 
the report of examination must state that 
the veteran's claims folder was reviewed 
in conjunction with the physical 
examination performed.  A complete copy 
of (1) this remand and copies of (2) 
38 C.F.R. §§ 3.809 and 3.809a should also 
be forwarded with the veteran's claims 
folder.  Any testing or special 
diagnostic studies which the VA physician 
feels are necessary should be ordered and 
performed.  The VA specialist should 
review the criteria for awards of special 
housing and should initially examine the 
veteran to see whether he has a loss or 
loss of use of both hands, or a loss or 
loss of use of both lower extremities, or 
a loss of one lower extremity together 
with residuals of organic disease or 
injury significantly affecting balance or 
propulsion sufficient to preclude 
locomotion without assistance, or a loss 
of use of one lower extremity together 
with the loss of use of one upper 
extremity.  The definitions of "loss of 
use" and "preclude locomotion" are 
provided above.  

Additionally, this physician should be 
requested to identify the current 
residuals of the veteran's late 1999 
stroke (especially the extent of any 
residual right side hemiparesis) and must 
express an opinion as to whether it is 
more, less, or equally likely, that the 
veteran's CVA or stroke in late 1999 was 
caused, or significantly contributed to, 
by the veteran's service-connected heart 
disability.  If the VA specialist finds 
that the veteran does have a "loss of 
use" of both hands, or of both lower 
extremities, or one lower extremity with 
residuals of organic disease, or of one 
lower and one upper extremity, then the 
physician should provide an opinion as to 
the cause or causes of such qualifying 
losses of use.  The physician should 
understand that the specific inquiry 
necessary is:  (a) Is there a sufficient 
"loss of use" for the veteran to meet 
the regulatory criteria and, if so, (b) 
is the requisite loss of use attributable 
to service-connected disability?  The 
later would include disabilities which 
are already service connected or 
disabilities which may not be formally be 
service connected but which, in the 
physician's opinion, clearly are 
attributable (causally connected) to 
formally service-connected disability 
(i.e. the veteran's stroke).  A complete 
discussion of the issues presented in 
this case is necessary, as is a complete 
explanation of the rationale behind all 
opinions provided.

3.  After completion of the above 
development, the RO should initially 
review the report of examination 
described above for completeness and if 
any essential opinions or findings have 
been omitted, the report must be returned 
to the physician for corrective action.  
Thereafter, the RO should again address 
the issue presented on appeal.  If the 
decision remains adverse, the veteran and 
his representative must be provided with 
a supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



